DETAILED ACTION

EXAMINER’S AMENDMENT (Authorized)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
The application has been amended as follows: 

Cancel claims 2-3 and 13.

Replace claim 1 with the following:
	A pivoting, counterbalanced transport interface device for an imaging appliance, comprising:
	an attachment plate adapted for securement to a lower region of an upright supporting a rotating scan assembly of the imaging appliance;
	a plurality of elongated braces adapted for attachment to a transport vehicle, the elongated braces configured to bear a weight of the imaging appliance during a pivot movement between a vertical deployed position and an angled, stowed position;
	a pivoting attachment between the attachment plate and the elongated braces, the pivoting attachment adapted for rotation of the attachment plate for pivoting the imaging 
	a bottom plate extending in parallel communication with a truncated base of the imaging appliance and perpendicular to the attachment plate;
the pivoting attachment further comprising a shaft and at least one pivot block, the shaft extending through the elongated braces and the pivot block for rotational communication therewith, the pivot block secured to the attachment plate;
	the pivoting attachment configured to bear the weight of the imaging appliance as the imaging appliance is deployed by disposing the upright substantially vertical for bearing the weight on the truncated base of the imaging appliance,
	further including a lateral spacing member between the elongated braces and the transport vehicle, the lateral spacing member defining an offset thickness based on a distance to an inclined bearing surface on the transport vehicle and a rotational clearance of the pivot blocks with the inclined bearing surface.

Replace claim 5 with the following:
	The interface device of claim 1 wherein the inclined bearing surface defines the stowed position, and the lateral spacing member disposes the pivot block such that an axis of rotation 

Replace claim 6 with the following:
	The interface device of claim 1 wherein the inclined bearing surface defines the stowed position, the attachment plate positioned based on a stability of the imaging appliance in the stowed position, the stowed position resulting from a pivot of not more than 60 degrees.

Replace claim 12 with the following:
	In a therapeutic environment having imaging appliances operable for fixture installation at a treatment facility, a method for adapting an imaging appliance for on-site transport, comprising:
	attaching a transport interface to the imaging appliance, the transport interface including:
		at least one elongated brace adapted for attachment to a transport vehicle;
		an attachment plate adapted for securement to a lower region of an upright supporting a rotating scan assembly of the imaging appliance; and
		a pivoting attachment between the attachment plate and the at least one elongated brace, the pivoting attachment including:
			a shaft and at least one pivot block, the shaft extending through the at least one elongated brace and the pivot block for rotational communication therewith, the pivot block secured to the attachment plate;

	the attaching further comprising:
		reducing a height of a telescoping upright, the upright including a lower portion and an upper portion adapted to dispose within the lower portion, reduction including reducing a height of the lower portion by trimming the lower portion for defining a truncated top surface for permitting greater downward travel of the upper portion, the upper portion supporting the rotating scan assembly of the imaging appliance;
		truncating a base of the imaging appliance for permitting ambulatory assistive vehicles beneath the rotating scan assembly;
		affixing a counterbalance to the transport vehicle adapted for transporting the imaging appliance, the counterbalance offsetting a downward forward rotation of the rotating scan assembly; 
		inserting a lateral spacing member between the at least one elongated brace and the transport vehicle, the lateral spacing member defining an offset thickness based on a 
		engaging the imaging appliance with the transport vehicle via the transport interface having the pivoting attachment.


Allowable Subject Matter
Claims 1, 5-12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or fairly suggest, in addition to the other claimed elements and limitations: 1) a pivoting, counterbalanced transport interface device for an imaging appliance including a lateral spacing member between elongated braces configured to bear a weight of the imaging appliance, wherein the spacing member defines an offset thickness based on a distance to an inclined bearing surface on the transport vehicle and a rotational clearance of the pivoting attachment’s pivot blocks; and 2) a method for adapting an imaging device for transport including the steps of reducing the height of a telescoping upright of the imaging appliance; truncating an imager base; attaching a transport interface to the imaging appliance, wherein the interface includes at least one elongated brace; and inserting a lateral spacing member that defines an offset thickness based on a distance to an inclined bearing surface on the transport vehicle and a rotational clearance of the pivoting attachment’s pivot blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618